Curia.

The taxing officer was right in both particulars, In case of an action on a bond, other than for the payment °f money; (and indeed where it is for the payment of money except where it is met by a set off, in which case the J r J ’ *425condition is to be the measure of the judgment, (1 R. L. 515, 16,) the penalty is the criterion of cost. If that be more than $250, supreme court costs are allowed. (2 Cowen’s Rep. 412.)
Interest is not allowable where it will swell the recovery to, or, in effect, compel the defendants to pay, in the whole, an amount beyond the penalty of a bond, especially against a surety. (Clark v. Bush, 3 Cowen, 151.)
Taxation affirmed.